Title: To Thomas Jefferson from Thomas Leiper, 15 January 1809
From: Leiper, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir.
                     Philada. January 15th. 1809
                  
                  My friend Mr. Carswell informs he has delivered you Doctor Towers Illustration of Prophecy—When I sent you the Book I took it for granted you had never seen the Book and by reading it you would see in a Concise point of view what God in his Providence intends to do with the Ten Kings and the Ten Kingdoms of Europe—
                  The Title page I suppose you have already read (altho‘ I am very sensible you most be fully imployed) it certainly contains a true representation of the contents of the Book and no man in my opinion can read the Book without believing the truths therein contained—‘Tis very true their are some men whose minds are so corrupt that they doubt and disblieve everything at the same time they can believe the most absurd things in nature—John Randolph believes that Great Britain is supporting the Liberties of Europe and America—
                  A man of this peverted way of thinking cannot think correctly on any subject and I do not expect if John Randolph was to read this Book he would believe it for Great Britain is One of the Ten Kingdoms included in the prophecy that most fall and the sooner the better for mankind—
                  When you get on your mountain in Albemarle you will have time to consider the contents of Tower‘s book for at present you most be fully imployed—
                  The Whigs here are very much pleased with the present State of things and are highly pleased with those who have the direction of our Goverment I am with much esteem and respect
                  Yours very sincerely
                  
                     Thomas Leiper
                     
                  
               